Citation Nr: 1745058	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left knee arthroplasty (left knee disability) since September 1, 2013.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to December 13, 2013, and an evaluation in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease L5-S1 (low back disability), to include whether separate ratings for peripheral neuropathy of the bilateral lower extremities are warranted.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

With regard to the claim for an increased rating for the left knee, the Board notes that the RO assigned a temporary total disability rating for the period from July 31, 2012, to September 1, 2013.  As the 100 percent rating is the maximum available, that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In addition, an August 2015 rating decision increased the evaluation for PTSD to 70 percent, effective December 13, 2013.  As the RO did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher initial evaluation for PTSD remains before the Board and is recharacterized above.  Id.

In November 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since September 1, 2013, residuals of a left total knee replacement have been manifested by intermediate degrees of limited motion, pain, and weakness; there has been no limitation of extension, impairment of the tibia and fibula, ankylosis, or chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity prior to December 13, 2013.

3.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas since December 13, 2013.

4.  Throughout the appeal period, the Veteran's low back symptomatology has most nearly approximated pain and limited motion with flexion of 30 degrees.

5.  The Veteran has bilateral lower extremity radiculopathy affecting the femoral nerves that has been manifested by no more than mild incomplete paralysis during the period on appeal.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for left knee arthroplasty have not been met since September 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261 to 5262 (2016).

2.  The criteria for an initial evaluation of 50 percent, but not higher, for PTSD have been met from June 23, 2011 to December 12, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met since December 13, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an initial 40 percent rating, but not higher, for degenerative disc disease L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

5.  The criteria for an initial 10 percent rating, but not higher, for right lower extremity radiculopathy of the femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).

6.  The criteria for an initial 10 percent rating, but not higher, for left lower extremity radiculopathy of the femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the Veteran's representative indicated in a January 2017 statement that the examination for service-connected back and left knee disabilities did not adequately consider functional loss pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (finding it necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating).  Upon review, the Board finds the December 2013 examination for the back and left knee are adequate for adjudication purposes.  The December 2013 examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  

With regard to the back, the Board notes that the criteria for the next higher evaluation require a finding of ankylosis; as the examination adequately addresses whether the entire thoracolumbar spine is ankylosed, additional development relating to the degree of functional loss due to painful motion would not benefit the Veteran.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

With regard to the left knee, the report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  Notably, when asked about functional impairment and loss at the examination, the Veteran stated that he was able to walk without an aid for reasonable distances and could drive.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (clarifying that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups, such is understandable as the Veteran reported he did not experience any incapacitating flare-ups in the past year.  See DeLuca, 8 Vet. App. at 206-07.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (concluding that 38 C.F.R. § 4.59 requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).

The Board therefore concludes that further development is unnecessary as any deficiency would not be prejudicial to the Veteran.  See Sabonis, 6 Vet. App. at 430.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment, such as limitation of extension of the left knee to 30 degrees, nonunion of the tibia and fibula, or ankylosis of the entire thoracolumbar spine, as would be necessary for a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5242, 5256, 5261 to 5262.  The Board notes that the December 2013 examiner reported no evidence of abnormal gait or flare-ups and that the Veteran has been compensated for painful motion in the left knee and back and functional limitations with prolonged walking or squatting in his current evaluations.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Simply put, after taking into account the medical findings and the lay statements, the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Left knee disability

Service connection and a 10 percent evaluation for left knee arthritis were granted in a September 2010 rating decision.  In August 2012, the Veteran claimed a temporary total evaluation was warranted following a total knee replacement, this benefit was granted by a May 2013 rating decision, effective from July 31, 2012.  A 30 percent evaluation was assigned since September 1, 2013.  The Veteran disagreed with the 30 percent evaluation.

The Veteran's left knee disability is evaluated under Diagnostic Code 5055, which assigns ratings based upon the Schedule of Ratings of the musculoskeletal system for prosthetic implants.  38 C.F.R. § 4.71a.  

To warrant a higher evaluation, the left knee replacement would need to be productive of chronic residuals consisting of severe painful motion or weakness in the left lower extremity.  When the disability is productive of intermediate degrees of residual weakness, pain, or limitation of motion, a minimum rating of 30 percent is assigned.  However, a higher evaluation may be warranted if the evidence also demonstrates left knee ankylosis in flexion greater than 10 degrees; extension limited to 30 degrees or higher; or, nonunion of the tibia and fibula with loose motion requiring a brace.  Id., at Diagnostic Code 5055 (indicating the disability may be rated by analogy to diagnostic codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia and fibula), with a minimum rating of 30 percent.).  

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 30 percent under Diagnostic Code 5055 are not met.  The preponderance of the evidence does not support a finding that the left knee has been manifested by ankylosis, limitation of extension, or any impairment of the tibia and fibia since September 1, 2013.  Moreover, no examination or treatment record reflects that the Veteran's left knee disability has more nearly approximated chronic residuals consisting of severe painful motion or weakness in the affected extremity.

Specifically, the December 2013 examination found no limitation of extension of the left knee, objective evidence of painful motion, or additional limitation after repetition.  The examiner opined the left knee replacement was productive of intermediate degrees of residual weakness and pain or limitation of motion.  Although the Veteran competently testified that his left knee disability was manifested by symptoms of locking and pain that affected his ability to walk, the lay statements do not indicate that the left knee symptomatology most nearly approximates severe painful motion or weakness in the left lower extremity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board has considered whether there is any other schedular basis for granting a rating in excess of 30 percent but has found none.  Of note, left knee flexion during this period was to 115 degrees and the knee was stable on testing which is not indicative of a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260.  As such, the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) during the entire period on appeal. 

PTSD

In the May 2013 rating decision on appeal, the Veteran was granted service connection for PTSD, effective June 23, 2011, and assigned a 10 percent evaluation.  The Veteran disagreed and was granted a 70 percent evaluation, effective December 13, 2013.  

PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130, which assigns ratings based upon the amount of social and occupational impairment.  

Prior to December 13, 2013, the Board finds the PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity warranting a 50 percent evaluation.  See 38 C.F.R. § 4.7.  In this regard, a June 2011 private assessment noted symptoms such as transient suicidal ideation, a flattened affect, a circumstantial presentation, and reports of short- and long-term memory difficulty.  A May 2013 VA examination report noted disturbances in motivation and mood and difficulty adapting to stressful circumstances.  These symptoms are in line with the assignment of a 50 percent disability rating.  

A higher 70 percent rating is not warranted during this period as the overall disability picture does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. §§ 4.3, 4.7, 4.130, General Rating Formula for Mental Disorders.

A June 2011 private assessment notes the Veteran's report of a depressed mood, anxiety, panic symptoms, obsessive thinking, transient suicidal ideation, difficulty concentrating, sleep impairment, hypervigilance, emotional numbing, episodes of anger and irritability, difficulty with short- and long-term memory, isolation, and anhedonia.  Mental status evaluation revealed the Veteran was casually dressed with appropriate hygiene, fully-oriented; with clear speech, flattened affect, depressed mood, intact insight and judgment, and demonstrated no evidence of thought disorders.  The Veteran presented in a circumstantial manner.  The clinician reported that transient suicidal ideation did not appear to place the Veteran in imminent danger.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  

A May 2013 examination indicated that PTSD symptomatology included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty adapting to stressful circumstances.  The examiner opined that the symptomatology was mild in severity because the Veteran was able to maintain stable employment and social contacts with others, but also noted that his longest and most recent employment was from 2003 to 2005 and included a history of conflict with authority figures.  Overall, the examiner found that the disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

VA treatment records are consistent with the May 2013 examiner's findings, noting that the Veteran had relationships with his family and at church and generally indicating the Veteran was fully oriented, with normal speech, logical thoughts, and no suicidal or homicidal ideation, manic or psychotic symptoms, hallucinations, delusions, or feelings of hopelessness or paranoia.  An October 2012 VA treatment record indicated the Veteran was fully oriented with mildly depressed mood, positive family relationships with his wife and children, ties to a church that included working with youth, and a positive relationship with the minister.  An April 2013 treatment record indicated the Veteran was casually dressed, with mildly dysphoric mood, restricted affect, clear speech, and good impulse control and a May 2013 treatment record noted he was fully oriented with depressed mood, clear speech, good impulse control, and sleep disturbance but no suicidal ideation, hallucinations, or delusions.

The Board finds the preponderance of the evidence is against a finding that PTSD more nearly approximated occupational and social impairment with deficiencies in most areas prior to December 13, 2013.  The evidence of record does not demonstrate that the Veteran's PTSD has been manifested by symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Regarding a higher rating, the Veteran's symptomatology is noted to include a May 2013 examiner's findings of difficulty adapting to stressful circumstances and the private clinician's June 2011 notation of transient suicidal ideation.  However, the May 2013 examiner also concluded that the overall level of impairment amounted to transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress and the private examiner noted that the suicidal ideation did not place the Veteran in any imminent danger and assigned a GAF score of 45.  

A GAF score of 45 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  GAF scores lower than what was assigned to the Veteran during this period; specifically, those ranging from 31 to 40, would be indicative of the level of impairment described in the 70 percent rating criteria as such scores would reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  See id.; see also DSM-IV.  Simply put, when considering all symptoms both the private and VA examiners described a level of impairment less than that contemplated by a 70 percent disability rating.  The treatment records likewise do not support a higher 70 percent rating.  

Given the above, the preponderance of the evidence is against a finding that the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating prior to December 13, 2013; a 50 percent rating, but not higher, is warranted.  

Since December 13, 2013, the preponderance of the evidence is against a finding that the Veteran's PTSD warrants an evaluation in excess of 70 percent.  At most, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, but has not resulted in total occupational and social impairment.  See 38 C.F.R. § 4.7.  

Specifically, the evidence of record does not demonstrate that PTSD was manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Rather, a December 2013 examination indicated the Veteran lived with his wife and four of his seven children, stopped working in 2005, and preferred to be by himself; the Veteran reported frequently checking the locks on his doors and windows, getting lost while driving due to spatial disorientation, low tolerance for perceived ignorance with angry outbursts, occasionally heard voices screaming, and that he had low stress tolerance that caused him to become overwhelmed.  Further, the Veteran testified to an intense need to have things done his way, which caused problems at his prior employment, that he did not have friends, and that PTSD caused symptoms of depression, insecurity, constant anxiety, isolative behavior, difficulty remembering names of new people, places, and events, and that he heard noises that caused him to check locks and doors when he was home alone.  The VA examiner found PTSD was manifested by symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, obsessional rituals that interfered with routine activities, impaired impulse control, and spatial disorientation indicative of the 70 percent evaluation.

At most, the December 2013 examiner noted the Veteran had low stress tolerance that resulted in anger and violent impulses and the Veteran testified to feelings of violence while in public, outbursts of anger, and recurring feelings of helplessness and hopelessness that caused thoughts of self-harm; however, this does not amount to persistent danger of hurting self or others as contemplated in the 100 percent rating criteria.  Id.  Moreover, the examiner concluded that the overall level of impairment, even including the problems with relationships and angry outbursts, amounted to occupational and social impairment with deficiencies in most areas.  The other evidence of record is not in significant conflict with this finding.  

A March 2014 private assessment noted the Veteran's relationships were strained due to his irritability, angry outbursts, withdrawal, aversion of public places and social interactions, suicidal ideation, and poor tolerance for frustration but also noted that the Veteran attended to his appearance and personal hygiene, had focused eye contact, fluent speech, somewhat tangential thought processes that responded to redirection, and was polite, cooperative, engaged, and able to provide a sufficiently detailed linear history.  In addition, although the Veteran testified that his PTSD symptoms affected his relationships with family; he indicated that his daughters were scared of his flare-ups and anger, that he attempted to hit one of his sons about three years prior, and he was afraid to engage with family because little things angered him such as responses of "yeah" versus "yes," the evidence of record does indicate that he had some social support as he continued to live with his wife and children.  Total social impairment is not approximated in this case.  

Therefore, the Board finds the preponderance of the evidence is against a finding that PTSD more nearly approximates the criteria for a 100 percent evaluation.  A rating in excess of 70 percent is denied since December 13, 2013.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.  The Board again notes that TDIU is in effect throughout the period on appeal. 

Low back disability

The Veteran's low back arthritis is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

As discussed below, the Board finds the lumbar spine disability has most nearly approximated the criteria for a 40 percent evaluation during the period on appeal.  Id.  Specifically, the May 2013 VA examination noted forward flexion was limited to 40 degrees with pain on flexion and additional functional loss after repetitive use further limited range of motion to 35 degrees.  Moreover, the examiner opined that range of motion was decreased five to ten degrees in all movements during flare-ups of severe pain that interfered with walking.  Although a December 2013 examination reported flexion limited to 75 degrees, the Board resolves reasonable doubt in favor of a 40 percent evaluation throughout the period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

The Board notes the Veteran's contentions that a separate rating for low back pain noted in his medical records is warranted, but finds that the 40 percent evaluation contemplates functional loss due to painful movement, less movement than normal, weakened movement, excess fatigability, and tenderness and functional limitations noted in the Veteran's testimony that back pain limited daily activities such as walking, sitting, dressing, toileting, and driving.  Further, the limitations on repetitive use and during flare-ups due to pain are contemplated in the current evaluation.  See Deluca, 8 Vet. App. at 206-07.  As the Veteran is already receiving the 40 percent rating based on painful motion, a separate rating based on low back pain would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5242; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The preponderance of the evidence is against a finding that the back disability warrants a rating in excess of 40 percent as there is no evidence of ankylosis of the thoracolumbar spine during the period of the appeal.  Both May 2013 and December 2013 VA examinations found no ankylosis of the spine and no treatment provider has indicated that the entire thoracolumbar spine was ankylosed during the period on appeal.  Further, although the Veteran competently stated that low back arthritis results in severe pain, stiffness, fatigue, and tenderness that caused functional limitations on walking, sitting, driving, and bending, the lay statements do not indicate that the Veteran has ankylosis of the spine.  See Jandreau, 492 F.3d at 1377.  As such, a 40 percent rating, but not higher, is warranted.  

The Board also considered whether separate ratings could be assigned based on neurological symptomatology due to the Veteran's contentions that back pain radiated into the lower extremities and finds the evidence supports additional disability ratings for mild radiculopathy of the bilateral femoral nerves.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Specifically, the December 2013 examination report is probative evidence that the Veteran has bilateral lower extremity radiculopathy due to his back disability.  The examiner noted absent reflexes at the bilateral knees with symptoms of mild intermittent pain and paresthesias affecting the bilateral femoral nerves and concluded that radiculopathy was mild in severity.

The Board notes that the other evidence of record is not in significant conflict with the December 2013 examination findings.  Specifically, although the May 2013 examination reported no evidence of radicular pain or symptoms due to radiculopathy, the examiner noted hypoactive reflexes in the bilateral knees and ankles, with positive straight leg raising test results, as well as diminished strength in the left hip and knee.  Further, the Veteran testified to ongoing radiating pain into his bilateral lower extremities while driving.  Thus, separate 10 percent ratings are granted for mild incomplete paralysis of the bilateral femoral nerves throughout the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.  The Veteran has not contended, and the medical evidence does not demonstrate, that the Veteran has any other neurological symptomatology that may be associated with lumbar spine arthritis.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.  







ORDER

A rating in excess of 30 percent for a left knee disability is denied since September 1, 2013.

An initial rating of 50 percent for PTSD, but not higher, is granted effective June 23, 2011 to December 12, 2013, subject to the regulations governing disbursement of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied since December 13, 2013.  

An initial 40 percent rating, but not higher, for low back arthritis is granted effective April 28, 2011, subject to the regulations governing disbursement of monetary benefits.  

An initial 10 percent rating, but not higher, for right lower extremity radiculopathy affecting the femoral nerve is granted effective April 28, 2011, subject to the regulations governing disbursement of monetary benefits.  

An initial 10 percent rating, but not higher, for left lower extremity radiculopathy affecting the femoral nerve is granted effective April 28, 2011, subject to the regulations governing disbursement of monetary benefits.  


REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to service connection for obstructive sleep apnea is decided. 

Specifically, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran initially claimed that he had obstructive sleep apnea due to pain from his bilateral knee and back disabilities.  Additionally, he indicated that he may have had symptoms of sleep apnea in service and that PTSD caused or aggravated sleep apnea.  

The Veteran underwent a private sleep study in August 2010 that found obstructive sleep apnea hypopnea syndrome.  In November 2016, the Veteran testified to symptoms of sleep apnea in service, noting that he feel asleep while driving in Germany around 1988 or 1989.  Further, his representative argued in January 2017 that the Veteran's noted PTSD symptoms of nightmares and sleep disturbance aggravated sleep apnea and submitted an unrelated (non-precedential) Board decision that found PTSD aggravated sleep apnea in support of this theory.

The Board finds sufficient evidence to warrant a VA examination in light of evidence of a current diagnosis of sleep apnea as well as lay evidence that symptoms of sleep apnea may have been present in active service or that sleep apnea was aggravated by PTSD.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain and associate with the file updated VA treatment records dating since May 2015.  

2.	After completing any records development, the claims file should then be sent to an examiner to determine whether the Veteran's obstructive sleep apnea is related to his service or to service-connected PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as likely as not (50 percent probability or greater) that obstructive sleep apnea arose in service or is causally related to service.  The examiner is asked to consider the Veteran's statements regarding falling asleep during the day while in service.  

If obstructive sleep apnea is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater):

a) caused by PTSD; or 

b) worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected PTSD.  

If the examiner finds obstructive sleep apnea has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to PTSD. 

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


